This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1013

                        Federal Home Loan Mortgage Corporation,
                                      Respondent,

                                            vs.

                                    Renee C. Kinzer,
                                      Appellant,

                                     John Doe, et al.,
                                       Defendants.

                                 Filed January 12, 2015
                                        Affirmed
                                       Kirk, Judge

                             Hennepin County District Court
                              File No. 27-CV-HC-14-2379


David Mortensen, Greta Bjerkness, Wilford Geske & Cook, P.A., Woodbury, Minnesota
(for respondent)

Renee C. Kinzer, Minneapolis, Minnesota (pro se appellant)


         Considered and decided by Kirk, Presiding Judge; Rodenberg, Judge; and Hooten,

Judge.
                           UNPUBLISHED OPINION

KIRK, Judge

          In this eviction appeal, appellant argues that the district court erred by granting

summary judgment to respondent because genuine issues of material fact exist. We

affirm.

                                           FACTS

          Appellant Renee C. Kinzer and her husband purchased the Minneapolis real

property that is the subject of this case in 1981. Kinzer and her husband divorced in

2004, but they continued to own the property as joint tenants. On March 26, 2004,

Kinzer’s ex-husband granted a mortgage to ABN AMRO Mortgage Group, Inc. in the

amount of $144,000 on his behalf and as the attorney-in-fact for Kinzer. The mortgage

was registered in Hennepin County. Kinzer and her ex-husband later defaulted under the

terms of the mortgage, and ABN AMRO Mortgage Group, Inc., which had changed its

name to CitiMortgage, Inc., commenced foreclosure proceedings. On June 13, 2011, the

Hennepin County Sheriff held a foreclosure sale of the property, and CitiMortgage

purchased it. The sheriff’s certificate was registered in Hennepin County. Neither

Kinzer nor her ex-husband redeemed the property, and Kinzer continued to occupy the

property after the redemption period expired.

          In September 2011, CitiMortgage petitioned the Hennepin County Examiner of

Titles for a new certificate of title in its name. Kinzer responded, arguing that the

mortgage and mortgage foreclosure were fraudulent.




                                               2
       In January 2012, CitiMortgage conveyed its interest in the property to respondent

Federal Home Loan Mortgage Corporation (Freddie Mac) by quit-claim deed; the

transfer was registered in Hennepin County.

       Freddie Mac filed an eviction complaint against Kinzer in March 2012. Kinzer

filed an ex parte motion for a temporary restraining order, and the district court granted

Kinzer’s motion and stayed the eviction action for 60 days. The district court ordered

Kinzer to commence a civil action naming the appropriate parties, and stated that if she

did not do so, Freddie Mac could submit an affidavit and proposed order to lift the stay.

       In accordance with the district court order, Kinzer filed a complaint against

CitiMortgage and Freddie Mac, among others. She argued that the power-of-attorney

form that her ex-husband used to execute the mortgage was forged, and requested that the

district court declare the deed, power-of-attorney form, mortgage, and sheriff’s certificate

null and void. She further requested a permanent stay of the eviction action. The district

court held a hearing in the eviction action and issued an order finding that the “case [was]

currently stayed per order,” and providing that the “case shall be closed administratively.

Once stay lifted, plaintiff may make motion to reinstate case.”

       In September 2013, the parties participated in mediation; Kinzer was represented

by counsel. The parties reached a settlement agreement requiring Freddie Mac and

CitiMortgage to pay $18,000 to Kinzer to settle the claim. Kinzer agreed to vacate the

property by April 30, 2014.

       The following month, Kinzer’s attorney filed notice that he was withdrawing as

her counsel. Kinzer moved the district court to refer the case back to mediation, and


                                              3
Freddie Mac and CitiMortgage moved to enforce the mediated settlement agreement.

Following a hearing, the district court denied Kinzer’s motion and granted Freddie Mac

and CitiMortgage’s motions, concluding that the mediated settlement agreement was

valid and enforceable, and dismissed the complaint with prejudice.

       Shortly afterward, Freddie Mac and CitiMortgage moved for relief under Minn. R.

Civ. P. 60.02, requesting that the district court order Kinzer to sign documents necessary

to process the settlement, as she refused to do so. On March 17, 2014, the district court

denied the motion, determining that a rule 60.02 motion was inappropriate. The district

court encouraged Freddie Mac and CitiMortgage “to consider other possible ways to

carry out the settlement agreement without the need for Ms. Kinzer to sign a W-9 form.”

       In May, Freddie Mac filed a second eviction complaint against Kinzer alleging

that “all right, title, and interest in” the property was vested in Freddie Mac, but Kinzer

continued to occupy the property without its permission. Kinzer moved to dismiss the

complaint or for summary judgment, arguing that Freddie Mac failed to comply with the

following court orders: (1) the June 18, 2012, order “ordering this case to evict [her] to be

stayed”; and (2) the March 17, 2014 order denying Freddie Mac and CitiMortgage’s

“motion for relief for an order to evict” her. She also argued that Freddie Mac’s claims

were barred by res judicata because “[a]ll of the claims asserted in the complaint were

resolved in a previous case.” Freddie Mac moved for summary judgment.

       Following a hearing, the district court granted Freddie Mac’s motion for summary

judgment, denied Kinzer’s motion to dismiss and for summary judgment, and entered




                                             4
judgment for Freddie Mac. The district court issued a writ of recovery, but later stayed

the writ pending the outcome of this appeal.

                                    DECISION

      Kinzer argues that the district court erred by granting summary judgment to

Freddie Mac in this eviction action because genuine issues of material fact exist. A

motion for summary judgment shall be granted “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that either party is entitled to a

judgment as a matter of law.” Minn. R. Civ. P. 56.03. On appeal from an award of

summary judgment, an appellate court reviews de novo whether there is a genuine issue

of material fact and whether the district court erred when it applied the law. STAR Ctrs.,

Inc. v. Faegre & Benson, L.L.P., 644 N.W.2d 72, 76 (Minn. 2002). This court must

“view the evidence in the light most favorable to the party against whom summary

judgment was granted.” Id. at 76-77. We will affirm the award of summary judgment if

it can be sustained on any ground. Winkler v. Magnuson, 539 N.W.2d 821, 828 (Minn.

App. 1995), review denied (Minn. Feb. 13, 1996).

      The purchaser of the sheriff’s certificate at a foreclosure sale acquires a type of

vested ownership interest in the property that is subject only to “the limited redemption

rights of the foreclosed owner.” Harbal v. Fed. Land Bank of St. Paul, 449 N.W.2d 442,

447 (Minn. App. 1989), review denied (Minn. Feb. 21, 1990).           Under Minn. Stat.

§ 580.12 (2014), “When any sale of real property is made under a power of sale

contained in any mortgage, the officer shall make and deliver to the purchaser a


                                               5
certificate” and, after the certificate has been recorded and the redemption period has

expired, it “shall operate as a conveyance to the purchaser or the purchaser’s assignee of

all the right, title, and interest of the mortgagor in and to the premises named therein.”

See also id. at 446 (stating that as soon as the redemption period ends, the property is

conveyed to the sheriff’s certificate holder). Further, “[e]very sheriff’s certificate of sale

made under a power to sell contained in a mortgage shall be prima facie evidence that all

the requirements of law in that behalf have been complied with, and prima facie evidence

of title in fee thereunder in the purchaser at such sale.” Minn. Stat. § 580.19 (2014).

       “The person entitled to the premises may recover possession by eviction when . . .

any person holds over real property . . . after the expiration of the time for redemption on

foreclosure of a mortgage . . . .” Minn. Stat. § 504B.285, subd. 1(a)(1) (2014). An

eviction is “a summary court proceeding to remove a tenant or occupant from or

otherwise recover possession of real property by the process of law.”            Minn. Stat.

§ 504B.001, subd. 4 (2014). An eviction action is limited to the question of who has a

greater right to present possession of a property. Deutsche Bank Nat’l Trust Co. v.

Hanson, 841 N.W.2d 161, 164 (Minn. App. 2014). Other related claims are not litigated,

unless they “fit within the limited scope of an eviction proceeding.” Id.

       To prevail in this eviction action, Freddie Mac must show that the mortgage on the

property was foreclosed, that the time for redemption expired, that it is entitled to

possession of the property, and that Kinzer held over the property. See Minn. Stat.

§ 504B.285, subd. 1(a)(1). Kinzer does not dispute that the mortgage was foreclosed, she

did not redeem the property, and that she has continued to possess the property after the


                                              6
redemption period expired. She also does not dispute that CitiMortgage purchased the

property at the sheriff’s sale and registered a copy of the sheriff’s certificate, and later

conveyed its interest in the property to Freddie Mac, which was also registered. The

sheriff’s certificate of sale is prima facie evidence that a foreclosure occurred, that a

sheriff’s sale was held, and that CitiMortgage was the successful bidder at that sale.

CitiMortgage conveyed its interest in the property to Freddie Mac, and Freddie Mac is

therefore entitled to possession of the property. See Minn. Stat. §§ 580.12, .19. Kinzer

did not present any evidence to rebut this evidence.

          Instead, Kinzer argues that Freddie Mac did not have standing to bring the eviction

action.     “Standing is a legal requirement that a party have a sufficient stake in a

justiciable controversy to seek relief from a court.” Enright v. Lehmann, 735 N.W.2d
326, 329 (Minn. 2007). A plaintiff must have standing before a court can exercise its

jurisdiction. Annandale Advocate v. City of Annandale, 435 N.W.2d 24, 27 (Minn.

1989). A plaintiff may acquire standing by: (1) suffering an injury-in-fact; or (2) being

the beneficiary of a legislative act that grants standing. Enright, 735 N.W.2d at 329.

Whether a party has standing is a question of law that appellate courts review de novo.

Builders Ass’n of Minn. v. City of St. Paul, 819 N.W.2d 172, 176 (Minn. App. 2012).

Here, Freddie Mac had standing to bring the eviction action because it had a right to

possess the property when Kinzer held it over after the redemption period expired.

          Although Kinzer frames her argument as a standing issue, her argument is more

accurately framed as a challenge to Freddie Mac’s legal capacity to bring an eviction

action. See Cochrane v. Tudor Oaks Condo. Project, 529 N.W.2d 429, 433 (Minn. App.


                                               7
1995) (“[S]tanding . . . concerns a party’s right to bring a particular action [and] capacity

to sue concerns a party’s right to maintain any action.”). But Freddie Mac had the legal

capacity to bring the eviction action because it is the holder of the sheriff’s certificate,

which is “prima facie evidence of title in fee.” See Minn. Stat. § 580.19. Because

Freddie Mac is entitled to possession of the property and Kinzer remains in possession of

the property, Freddie Mac could bring an eviction action to recover possession. See

Minn. Stat. § 504B.001, subd. 4.

       The root of Kinzer’s argument on appeal is her assertion that the mortgage was

fraudulently obtained by her ex-husband. While we are troubled by her allegations, that

issue is not before us in this eviction action, where the only issue is possession. See

Deutsche Bank, 841 N.W.2d at 164. Kinzer brought a separate action in the district court

asserting the power-of-attorney form her ex-husband used to execute the mortgage was

forged, and she and Freddie Mac settled that matter before this eviction action was

commenced. It would have been helpful for the district court in this matter to review the

settlement agreement before reaching its decision, but the district court explained in its

order granting summary judgment that it did not review the agreement because Kinzer

objected to it doing so under Minn. R. Gen. Pract. 114.08. Thus, the details of the

settlement agreements are not part of the record before us.

       Kinzer next argues that collateral estoppel and res judicata preclude entry of

summary judgment. She contends that this is the third eviction action filed by Freddie

Mac, and the same claims were already decided in two previous eviction actions. In




                                             8
response, Freddie Mac argues that the elements of res judicata and collateral estoppel

were not met in this case.

       “The doctrine of collateral estoppel precludes a party from relitigating an issue

previously determined in a suit between the same parties or their privies.” Burgmeier v.

Bjur, 533 N.W.2d 67, 70 (Minn. App. 1995), review denied (Minn. Sept. 20, 1995). For

the doctrine to apply, “the issue must have been actually litigated and necessary to the

outcome of the prior action.” Id. This court has recognized “that the collateral estoppel

effect of an unlawful detainer action is somewhat limited, and it does not serve as a bar,

for instance, to subsequent actions as to title.”     Id.   Similarly, res judicata bars a

subsequent claim when the following prongs are met: “(1) the earlier claim involved the

same claim for relief; (2) the earlier claim involved the same parties or their privies;

(3) there was a final judgment on the merits; and (4) the estopped party had a full and fair

opportunity to litigate the matter.” State v. Joseph, 636 N.W.2d 322, 327 (Minn. 2001).

       There have only been two eviction actions involving these parties. Freddie Mac

filed the first eviction complaint against Kinzer in March 2012, and the district court

stayed the eviction action for 60 days to allow Kinzer to commence a civil action against

Freddie Mac. After Kinzer filed a complaint against Freddie Mac and others, the district

court closed the eviction case administratively, stating that the “plaintiff may make

motion to reinstate case.” Freddie Mac never moved to reinstate the case, and instead

chose to file a second eviction complaint against Kinzer in May 2014, which is the case

currently before this court. The only issue in this eviction action is that of possession,

and that issue was not actually litigated or decided in the first eviction action. See


                                             9
Joseph, 636 N.W.2d at 327; Burgmeier, 533 N.W.2d at 70. And even if it had been, the

collateral estoppel effect of an eviction judgment is limited. Burgmeier, 533 N.W.2d at

70. The elements of collateral estoppel and res judicata have not been met in this case

and, therefore, summary judgment was not precluded by res judicata or collateral

estoppel.

      Kinzer further argues that the district court should not have considered Freddie

Mac’s summary judgment motion because it was not timely. She contends that Freddie

Mac failed to file the motion at least 10 days before the hearing, as required by Minn. R.

Civ. P. 56.03. Rule 56.03 provides that “in no event shall [a] motion [for summary

judgment] be served less than ten days before the time fixed for the hearing.”

      Kinzer raised this argument before the district court at the motion hearing,

requesting that the district court dismiss the summary judgment motion because it was

untimely. She argued that she received Freddie Mac’s motion for summary judgment

only one business day before the hearing and she did not have time to prepare a response.

Counsel for Freddie Mac responded that she e-filed the motion 10 days prior to the

hearing, and Kinzer’s copy of the motion was sent to her by mail on that date. The

district court denied Kinzer’s motion, finding that Freddie Mac’s motion for summary

judgment was timely under Minn. R. Gen. Pract. 610. The district court also noted that

Kinzer received oral notice of the motion at the previous hearing and Freddie Mac’s

filing of the written motion was more of a courtesy than a requirement.

      We find no error in the district court’s reasoning. Minn. R. Gen. Pract. 610, which

specifically applies to cases in housing court, expressly provides that “[a]ny motion


                                            10
otherwise allowed by Minnesota Rules of Civil Procedure may be made by any party

orally or in writing at any time including the day of trial.” Therefore, Freddie Mac’s

motion was timely filed under rule 610 when it was filed 10 days prior to the hearing but

not received by Kinzer until one business day prior to the hearing.

       Accordingly, because there are no genuine issues of material fact, the district court

did not err by granting summary judgment to Freddie Mac.

       Affirmed.




                                            11